- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers ID (CNPJ/MF) No. 01.545.826/0001-07 NIRE 35.300.147.952 Public Held Company MINUTES OF THE EXTRAORDINARY SHAREHOLDERS MEETING HELD ON SECOND CALL ON MAY 27, 2010 1. Date, Time and Place : On May 27, 2010, at 09:30 a.m., at the headquarters of Gafisa S.A. (Company), located in the city of São Paulo, State of São Paulo, at Av. das Nações Unidas, 8,501, 19 th floor. 2. Call Notice : The second call notice was published in the Diário Oficial do Estado de São Paulo on May 19, 20 and 21, 2010, pages 22, 52 and 27, respectively, and in the newspaper O Estado de São Paulo on May 19, 20 and 21, 2010, pages B6, B8 and B10, respectively. 3. Attendance : Shareholders representing more than 58% of the Companys total and voting capital, as per the signatures in the Shareholders Attendance Book. Also present were Mr. Wilson Amaral de Oliveira and Mr. Alceu Duilio Calciolari, Officers of the Company; Mr. Nuno Luís de Carvalho Lopes Alves, Officer of Shertis Empreendimentos e Participações S.A.; Mr. Olavo Fortes Campos Rodrigues Junior, member of the Companys Fiscal Committee of the Company and Ms. Patricia Cristina Carradas representative of the specialized company Apsis Consultoria Empresarial Ltda. 4. Presiding Board : Wilson Amaral de Oliveira, Chairman; and Ms. Renata de Carvalho Fidale, Secretary. 5. Agenda : (i) to examine, discuss and approve the Protocol and Justification of Merger of Shares with respect to the merger, into the Company, of the totality of shares issued by Shertis Empreendimentos e Participações S.A. ( Shertis ), enrolled with the CNPJ/MF under number 11.039.942/0001-08 ( Merger of Shares ), which has as its main asset an equity participation corresponding to 20% (twenty percent) of the capital stock of Alphaville Urbanismo S.A. (
